Madison Mosaic Funds Legal & Compliance Department 8777 N. Gainey Center Drive, Suite 220 Scottsdale, AZ 85258 480/443-9537 February 25, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Madison Mosaic Income Trust File No. 811-3616 Form N-CSR Filing Dear Sir/Madam: Filed electronically herein in html format is the registrant's certified financial statement, the additional matters required by Form N-CSR and the applicable certifications and other attachments to the form. If you have any questions, please call me at the number above or our General Counsel, Pamela M. Krill, at 608-216-9147. Respectfully submitted, (signature) W. Richard Mason Chief Compliance Officer Enclosures
